DETAILED ACTION

This office action is in response to the amendment filed 7/11/2022.  As directed by the amendment, no claims have been amended, cancelled, or newly added, and claims 3-4 and 17 have been withdrawn as being drawn to a nonelected species.  Thus, claims 1-20 are presenting pending in this application, with claims 1-2, 5-16, and 18-20 presented on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (2012/0318263) in view of Stewart (5,163,909).
Regarding claim 1, Jones in figs 1-2 disclose an anesthesia vaporizer system comprising: a sump chamber (52) configured to contain liquid anesthetic agent (66) (para [0019]); an anesthetic vaporizer (58) (vaporization chamber) that vaporizes the liquid anesthetic agent for delivery to a patient (vaporization chamber (70) adapted to convert liquid anesthetic agent (66) from the pump (56) into vaporized anesthetic agent 70)) (para [0022]), and fluid delivery mechanism including a pump (56) configured to force the liquid anesthetic agent through the anesthetic vaporizer (58) (para [0021]).
Jones does not disclose a variable volume reservoir within the sump chamber, wherein the variable volume reservoir is configured to contain liquid anesthetic agent; and a pressurized gas source connected to the sump chamber and configured to maintain a constant pressure within the sump chamber to compress the variable volume reservoir and force the liquid anesthetic agent through the anesthetic vaporizer.
However, Stewart in fig 1 teaches a medical fluid delivery system including a sump chamber (26) (pressure chamber), a variable volume reservoir (30) (fluid bag) within the sump chamber (26), wherein the variable volume reservoir is configured to contain liquid medicine (bag filled with medicinal fluid) (col 3, ln 55-60); and a pressurized gas source (10) (gas cylinder) connected to the sump chamber (26) (col 3, ln 35-39) and configured to maintain a constant pressure within the sump chamber (26) (to provide uniform pressure application) (col 3, ln 59-62) to carry the liquid agent to tube (33) (col 4, ln 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the sump and fluid delivery mechanism of Jones with a sump including a variable volume reservoir within the sump chamber, wherein the variable volume reservoir is configured to contain liquid anesthetic agent; and fluid delivery mechanism including a pressurized gas source connected to the sump chamber and configured to maintain a constant pressure within the sump chamber to compress the variable volume reservoir and force the liquid anesthetic agent through the anesthetic vaporizer as taught by Stewart in order to provide a medical fluid delivery system capable of providing any of a number of pre-selected precise flow rates in a compact easily portable system with improved safety (Stewart, col 2, ln 3-7).
Regarding claim 2, the modified Jones’s reference discloses the variable volume reservoir (30 of Stewart) within the sump chamber is formed by one of a bag, an elastomeric balloon, or a bellows (conventional flexible bag) (Stewart, col 3, ln 56-58).
Regarding claim 5, Jones references discloses a sump shutoff valve (54) (valve) that opens to permit the liquid anesthetic agent to flow from the variable volume reservoir (variable volume reservoir is contained in the sump (52) to the anesthetic vaporizer (58) and closes to prevent the flow of the liquid anesthetic agent from the variable volume reservoir to the anesthetic vaporizer (58) (para [0020]).
Regarding claim 9, modified Jones discloses a pressurized gas source including a gas line (24 of Stewart) from a compressed gas source (10 of Stewart) comprising a conventional high pressure gas cylinder (Stewart, col 2, ln 34-40), and an anesthesia machine including a fresh gas source including compressed gas tanks (12a, b, c of Jones) (gas storage devices for storing an air tank, an oxygen tank and a nitrous oxide tank (Jones, para [0013]).
Modified Jones does not disclose the pressurized gas source is a fresh gas line in an anesthesia machine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pressurized gas source of modified Jones by supplying the pressurized gas from a pressurized gas source from a fresh gas supplying apparatus in an anesthesia, as it would be a simple substitution of one known compressed gas tank for another, and would provide a predictable result of supplying compressed gas for the sump chamber because the pressurized gas source may be a conventional high pressure gas cylinder (Steward, col 2, ln 34-40).  The now-modified Jones’s pressurized gas source is considered to be a fresh gas line from an anesthesia machine because a gas storage tank for supplying fresh gas to an anesthesia machine is used to supply a pressurized gas (Jones, para [0013]), and the gas storage tank (10 of Stewart) is connected to the sump chamber (26 of Stewart) from a gas line (24 of Stewart) (Stewart, col 3, ln 50-58).
Regarding claim 10, the modified Jones’s reference discloses the pressurized gas source is a gas canister (10 of Stewart) (high pressure gas canister) (Stewart, col 3, ln 34-40).
Claims 6-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al and Stewart as applied to claims 1 and 5 above, and further in view of Ahlmen et al (6,878,133).
Regarding claim 6, modified Jones discloses a sump shutoff valve.
Modified Jones does not disclose the sump shutoff valve is closed during refilling of the variable volume reservoir with anesthetic agent.
However, Ahlmen teaches a delivery apparatus for pressurized medical liquid anesthetics including a fill mechanism including a refill port (32) for transfer of medical liquid from a source (34) into a primary reservoir (2) (col 2, ln 60-62) and a sump shutoff valve (16) (valve) which is closed during refilling of the reservoir (2) with anesthetic agent (as shown in fig 1b, during refilling, sump shutoff valve is closed (col 3, ln 28-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the variable volume reservoir by providing a filling mechanism including a refill port for transfer of liquid into the variable volume reservoir, wherein sump shutoff valve is closed during refilling of the variable volume reservoir with anesthetic agent as taught by Ahlmen in order to provide a re-fillable delivery apparatus for pressurized liquid anesthetics (Ahlmen, col 1, ln 8-10).
Regarding claim 7, modified Jones disclose an anesthesia vaporizer system.
Modified Jones does not disclose an accumulator between the sump chamber and the anesthetic vaporizer, wherein the accumulator is configured to accumulate liquid anesthetic agent when the sump shutoff valve is open and to provide the accumulated liquid anesthetic agent to the anesthetic vaporizer when the sump shutoff valve is closed during the refilling of the variable volume reservoir.
However, Ahlmen teaches a delivery apparatus for pressurized medical liquid anesthetics including an accumulator (6) (secondary reservoir) between a sump chamber (2) (primary reservoir) and a outlet (12) (col 2, ln 32-40) , wherein the accumulator (6) is configured to accumulate liquid anesthetic agent when the sump shutoff valve (16) is open (fig 1a, col 3, ln 9-18) and to provide the accumulated liquid anesthetic agent to the outlet (12) when the sump shutoff valve (16) is closed during the refilling of the primary reservoir (2) (fig 1b, col 20-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Jones by providing an accumulator between the sump chamber and the anesthetic vaporizer, wherein the accumulator is configured to accumulate liquid anesthetic agent when the sump shutoff valve is open and to provide the accumulated liquid anesthetic agent to the anesthetic vaporizer when the sump shutoff valve is closed during the refilling of the variable volume reservoir as taught by Ahlmen in order to advantageously permits continued operation of the apparatus even in the absence or reduction of delivery pressure from the primary pressurizing arrangement so that the device may be refilled without interruption of delivery of the pressurized liquid (Ahlmen, col 1, ln 48-63).
Regarding claim 8, the modified Jones’s reference discloses the accumulator (6) is a second variable volume reservoir (includes movable membrane (8) which delimits an inner variable volume liquid containing space (10)) (col 2, ln 34-37).
Regarding claim 11, modified Jones disclose an anesthesia vaporizer system.
Modified Jones does not disclose a fill port configured to permit flow of liquid anesthetic agent from a liquid anesthetic agent source to refill the variable volume reservoir.
However, Ahlmen teaches a delivery apparatus for pressurized medical liquid anesthetics including a fill mechanism including a fill port (32) configured to permit flow of liquid anesthetic agent from a liquid anesthetic agent source (34) to refill a primary reservoir (2) (col 2, ln 60-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the variable volume reservoir by providing a filling mechanism including a fill port configured to permit flow of liquid anesthetic agent from a liquid anesthetic agent source to refill the variable volume reservoir as taught by Ahlmen in order to provide a re-fillable delivery apparatus for pressurized liquid anesthetics (Ahlmen, col 1, ln 8-10).
Regarding claim 12, modified Jones discloses a fill port.  
Modified Jones does not disclose the fill port is integrated with a pressurized gas valve connecting between the pressurized gas source and the sump chamber such that opening the fill port causes the pressurized gas valve to close.
However, Ahlmen teaches a delivery apparatus for pressurized liquid anesthetics including a fill mechanism including a refill port (32), and a pressurizing gas source (18) (primary pressurizing arrangement) including a pressurized gas valve (20) (pressure regulating inlet valve) connecting between a pressurized gas source (not shown) and the reservoir (2) and a vent valve (28) (outlet valve) (col 2, ln 49-59) integrated with the filling mechanism such that opening the fill port (32) causes the pressurized gas valve (20) to close (as shown in fig 1b, during refilling, the pressurizing gas source (18) operates to remove delivery pressure by closing pressurized gas valve (20) and opening the vent valve (28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Jones by substituting the compressed gas pressurizing gas source with a pressurized gas source including a pressurized gas valve connecting between a pressurized gas source and the sump chamber and a vent valve such that opening the fill port causes the pressurized gas valve to close and the vent valve to open as taught by Ahlmen in order to enable easier refilling of the variable volume reservoir by removing the delivery pressure (col 3, ln 28-33).
Regarding claim 13, modified Jones discloses an anesthesia vaporizer system.
Modified Jones does not disclose a vent port configured to vent gas from the sump chamber to reduce pressure therein when the variable volume reservoir is refilled.
However, Ahlmen teaches a delivery apparatus for pressurized liquid anesthetics including a fill mechanism including a refill port (32), and a pressurizing gas source (18) (primary pressurizing arrangement) including a pressurized gas valve (20) (pressure regulating inlet valve) connecting between a pressurized gas source (not shown) and the reservoir (2) and a vent valve (28) (outlet valve) (col 2, ln 49-59), wherein the vent valve (28) configured to vent gas from the reservoir (2) to reduce pressure therein when the reservoir is refilled (as shown in fig 1b, during refilling, the pressurizing gas source (18) operates to remove delivery pressure by closing pressurized gas valve (20) and opening the vent valve (28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Jones by substituting the compressed gas pressurizing gas source with a pressurized gas source including a pressurized gas valve connecting between a pressurized gas source and the sump chamber and a vent valve, wherein the vent valve is configured  to vent gas from the sump chamber to reduce pressure therein when the variable volume reservoir is refilled as taught by Ahlmen in order to enable easier refilling of the variable volume reservoir by removing the delivery pressure (col 3, ln 28-33).
Regarding claim 14, the modified Jones’s reference discloses the fill port (32 of Ahlmen) and the vent port (28 of Ahlmen) are integrated such that opening the fill port (32 of Ahlmen) causes the vent port (28 of Ahlmen) to open (as shown in fig 1b, during refilling refill port (32) is opened and the pressurizing gas source (18) operates to remove delivery pressure by closing pressurized gas valve (20) and opening the vent valve (28)) (Ahlmen, col 3, ln 28-37)..
Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al in view of Stewart and Ahlmen et al.
Regarding claim 15, Jones in figs 1-2 disclose an anesthesia vaporizer system comprising: a sump chamber (52) configured to contain liquid anesthetic agent (66) (para [0019]); an anesthetic vaporizer (58) (vaporization chamber) that vaporizes the liquid anesthetic agent for delivery to a patient (vaporization chamber (70) adapted to convert liquid anesthetic agent (66) from the pump (56) into vaporized anesthetic agent 70)) (para [0022]), and fluid delivery mechanism including a pump (56) configured to force the liquid anesthetic agent through the anesthetic vaporizer (58) (para [0021]).
Jones does not disclose a variable volume reservoir within the sump chamber, wherein the variable volume reservoir is configured to contain liquid anesthetic agent; and a pressurized gas source connected to the sump chamber and configured to maintain a constant pressure within the sump chamber to compress the variable volume reservoir and force the liquid anesthetic agent through the anesthetic vaporizer.
However, Stewart in fig 1 teaches a medical fluid delivery system including a sump chamber (26) (pressure chamber), a variable volume reservoir (30) (fluid bag) within the sump chamber (26), wherein the variable volume reservoir is configured to contain liquid medicine (bag filled with medicinal fluid) (col 3, ln 55-60); and a pressurized gas source (10) (gas cylinder) connected to the sump chamber (26) (col 3, ln 35-39) and configured to maintain a constant pressure within the sump chamber (26) (to provide uniform pressure application) (col 3, ln 59-62) to carry the liquid agent to tube (33) (col 4, ln 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the sump and fluid delivery mechanism of Jones with a sump including a variable volume reservoir within the sump chamber, wherein the variable volume reservoir is configured to contain liquid anesthetic agent; and fluid delivery mechanism including a pressurized gas source connected to the sump chamber and configured to maintain a constant pressure within the sump chamber to compress the variable volume reservoir and force the liquid anesthetic agent through the anesthetic vaporizer as taught by Stewart in order to provide a medical fluid delivery system capable of providing any of a number of pre-selected precise flow rates in a compact easily portable system with improved safety (Stewart, col 2, ln 3-7).
The now-modified Jones’s device does not disclose a fill port configured to permit flow of liquid anesthetic agent from a liquid anesthetic agent source to refill the variable volume reservoir.
However, Ahlmen teaches a delivery apparatus for pressurized medical liquid anesthetics including a fill mechanism including a fill port (32) configured to permit flow of liquid anesthetic agent from a liquid anesthetic agent source (34) to refill a primary reservoir (2) (col 2, ln 60-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the variable volume reservoir by providing a filling mechanism including a fill port configured to permit flow of liquid anesthetic agent from a liquid anesthetic agent source to refill the variable volume reservoir as taught by Ahlmen in order to provide a re-fillable delivery apparatus for pressurized liquid anesthetics (Ahlmen, col 1, ln 8-10).
The now-modified Ahlmen’s device does not disclose a pressurized gas valve configured to connect the pressurized gas port to the sump chamber, and a vent port configured to vent gas from the sump chamber when the variable volume reservoir is refilled.
However, Ahlmen teaches a delivery apparatus for pressurized liquid anesthetics including a fill mechanism including a refill port (32), and a pressurizing gas source (18) (primary pressurizing arrangement) including a pressurized gas valve (20) (pressure regulating inlet valve) connecting between a pressurized gas source (not shown) and the reservoir (2) and a vent valve (28) (outlet valve) (col 2, ln 49-59), wherein the vent valve (28) configured to vent gas from the reservoir (2) to reduce pressure therein when the reservoir is refilled (as shown in fig 1b, during refilling, the pressurizing gas source (18) operates to remove delivery pressure by closing pressurized gas valve (20) and opening the vent valve (28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Jones by substituting the compressed gas pressurizing gas source with a pressurized gas source including a pressurized gas valve connecting between a pressurized gas source and the sump chamber, and a vent valve, wherein the vent valve is configured  to vent gas from the sump chamber to reduce pressure therein when the variable volume reservoir is refilled as taught by Ahlmen in order to enable easier refilling of the variable volume reservoir by removing the delivery pressure (col 3, ln 28-33).
Regarding claim 16, the modified Jones’s reference discloses the variable volume reservoir (30 of Stewart) within the sump chamber is formed by one of a bag, an elastomeric balloon, or a bellows (conventional flexible bag) (Stewart, col 3, ln 56-58).
Regarding claim 18, modified Jones discloses a pressurized gas source including a gas line (24 of Stewart) from a compressed gas source (10 of Stewart) comprising a conventional high pressure gas cylinder (Stewart, col 2, ln 34-40), a pressurized gas valve (20 of Ahlmen) configured to connect to a pressure source (22 of Ahlmen) (Ahlmen, col 2, ln 49-55), and an anesthesia machine including a fresh gas source including compressed gas tanks (12a, b, c of Jones) (gas storage devices for storing an air tank, an oxygen tank and a nitrous oxide tank (Jones, para [0013]).
Modified Jones does not disclose the pressurized gas source is a fresh gas line in an anesthesia machine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pressurized gas source of modified Jones by supplying the pressurized gas from a pressurized gas source from a fresh gas supplying apparatus in an anesthesia, as it would be a simple substitution of one known compressed gas tank for another, and would provide a predictable result of supplying compressed gas for the sump chamber because the pressurized gas source may be a conventional high pressure gas cylinder (Steward, col 2, ln 34-40).  The now-modified Jones’s pressurized gas valve is considered to be configured to connect a fresh gas line from an anesthesia machine because a gas storage tank for supplying fresh gas to an anesthesia machine is used to supply a pressurized gas (Jones, para [0013]), and the gas storage tank (10 of Stewart) is connected to the sump chamber (26 of Stewart) from a gas line (24 of Stewart) (Stewart, col 3, ln 50-58) to the pressurized gas valve (20 of Ahlmen) (Ahlmen, col 2, ln 49-55).
Regarding claim 19, the modified Jones’s reference discloses the pressurized gas source is a gas canister (10 of Stewart) (high pressure gas canister) (Stewart, col 3, ln 34-40).
Regarding claim 20, modified Jones disclose an anesthesia vaporizer system.
Modified Jones does not disclose an accumulator between the sump chamber and the anesthetic vaporizer, wherein the accumulator is configured to accumulate liquid anesthetic agent when the sump shutoff valve is open and to provide the accumulated liquid anesthetic agent to the anesthetic vaporizer when the sump shutoff valve is closed during the refilling of the variable volume reservoir.
However, Ahlmen teaches a delivery apparatus for pressurized medical liquid anesthetics including an accumulator (6) (secondary reservoir) between a sump chamber (2) (primary reservoir) and a outlet (12) (col 2, ln 32-40) , wherein the accumulator (6) is configured to accumulate liquid anesthetic agent when the sump shutoff valve (16) is open (fig 1a, col 3, ln 9-18) and to provide the accumulated liquid anesthetic agent to the outlet (12) when the sump shutoff valve (16) is closed during the refilling of the primary reservoir (2) (fig 1b, col 20-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Jones by providing an accumulator between the sump chamber and the anesthetic vaporizer, wherein the accumulator is configured to accumulate liquid anesthetic agent when the sump shutoff valve is open and to provide the accumulated liquid anesthetic agent to the anesthetic vaporizer when the sump shutoff valve is closed during the refilling of the variable volume reservoir as taught by Ahlmen in order to advantageously permits continued operation of the apparatus even in the absence or reduction of delivery pressure from the primary pressurizing arrangement so that the device may be refilled without interruption of delivery of the pressurized liquid (Ahlmen, col 1, ln 48-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ahlmen et al (2009/0165787) and Grabenkort et al (5,505,236) disclose anesthesia dispensing and filling systems; and Richter (3,894,538), Kullik et al (2002/0157670), Rundhag (2,842,123), and Tillander (6,406,458) disclose devices for dispensing medical liquids using a variable volume reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785